UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            HAIGHT, PENLAND, and WOLFE
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                          Specialist RICKY L. BLUE, JR.
                          United States Army, Appellant

                                    ARMY 20131091

                          Headquarters, 7th Infantry Division
                     Jeffery Lippert, Military Judge (arraignment)
                           Brad Bales, Military Judge (trial)
              Lieutenant Colonel Michael S. Devine, Staff Judge Advocate


For Appellant: Lieutenant Colonel Charles D. Lozano, JA; Major Yolanda McCray-
Jones, JA; Major Candace N. White Halverson, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major A.G. Courie III, JA; Major
Daniel D. Derner, JA; Captain Samuel E. Landes, JA (on brief).


                                   30 December 2015

                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of five specifications of larceny and two specifications of
obstructing justice, in violation of Articles 121 and 134, Uniform Code of Military
Justice, 10 U.S.C. §§ 921 and 934 [hereinafter UCMJ]. The military judge
sentenced appellant to a bad-conduct discharge, fifteen months of confinement, and
reduction to the grade of E-1. The convening authority approved the adjudged
sentence.

      This case is before us for review under Article 66, UCMJ. Appellant assigns
one error, which does not merit discussion or relief. However, one additional issue
warrants brief discussion and relief.
BLUE – ARMY 20131091

                                    DISCUSSION

       With respect to the larceny specifications, appellant was charged with,
pleaded guilty to, and was convicted of stealing distinct military financial
allowances or entitlements, at different duty stations, and throughout different time
frames. Four of the specifications charge appellant with stealing the relevant
military allowance “on divers occasions” throughout the alleged time period.

       This very scenario was addressed in United States v. Hines, 73 M.J. 119
(C.A.A.F. 2014). As Hines clarifies, “the formulation of a plan or scheme or the
setting up of a mechanism which, when put into operation, will result in the taking
or diversion of sums of money on a recurring basis, will produce but one crime.” Id.
at 123 (quoting United States v. Billingslea, 603 F.2d 515, 520 (5th Cir. 1979)).
Accordingly, we will amend four of the larceny specifications by removing the
words “on divers occasions.”

                                   CONCLUSION

       The court amends the findings of guilty of Specifications 1, 2, 4, and 5 of
Charge I by deleting and dismissing the words “on divers occasions” from those
specifications and AFFIRMS the findings of guilty to those specifications as
amended. The remaining findings of guilty are AFFIRMED. After reassessment of
the sentence in accordance with United States v. Winckelmann, 73 M.J. 11 (C.A.A.F.
2013), and United States v. Sales, 22 M.J. 305 (C.M.A. 1986), the sentence is
AFFIRMED. Not only do we find this reassessed sentence purges any taint from the
abovementioned error, but it is also appropriate. All rights, privileges, and property
of which appellant was deprived by virtue of that portion of the findings being set
aside by this decision are hereby ordered restored.

                                      FOR THE COURT:
                                     FOR THE COURT:



                                     JOHN P. TAITT
                                       JOHN
                                     Chief    P. TAITT
                                           Deputy Clerk of Court
                                       Deputy Clerk of Court




                                          2